IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CP-00045-COA


DERRICK STOKES A/K/A DERRICK LEE                                             APPELLANT
STOKES

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                           12/09/2016
TRIAL JUDGE:                                HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                  MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     DERRICK STOKES (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: LAURA HOGAN TEDDER
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                AFFIRMED - 02/20/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., WESTBROOKS AND TINDELL, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    In May 2008, Derrick Stokes pleaded guilty to gratification of lust and exploitation

of a child. The Madison County Circuit Court sentenced Stokes to fifteen years in the

custody of the Mississippi Department of Corrections for the gratification-of-lust conviction.

For the exploitation-of-a-child conviction, the circuit court sentenced Stokes to a consecutive

ten-year sentence with five years suspended, five years to serve, and five years of post-

release supervision. Stokes now appeals the denial of his fifth motion for post-conviction

relief (PCR). Finding no error, we affirm.

                        FACTS AND PROCEDURAL HISTORY
¶2.    To date, Stokes has filed five PCR motions. In Stokes’s first PCR motion, he alleged

that his guilty pleas were involuntary; he received ineffective assistance of counsel; he found

newly discovered evidence; and he pleaded guilty based on misrepresentation and duress.

Stokes v. State, 66 So. 3d 746, 747 (¶2) (Miss. Ct. App. 2011). The circuit court denied his

PCR motion. Id. Stokes appealed to this Court, arguing that the circuit court erred in

denying his motion without an evidentiary hearing; the circuit court erred by accepting his

guilty plea without appointing a sign-language interpreter during the plea hearing because

Stokes alleged he was legally deaf; and he received ineffective assistance of counsel. Id.

This Court dismissed his appeal because it was untimely. Id. at 749 (¶8).

¶3.    Stokes filed his second PCR motion on April 8, 2013. Stokes v. State, 145 So. 3d

1238, 1239 (¶4) (Miss. Ct. App. 2014). Stokes argued once again that the circuit court erred

by not appointing a sign-language interpreter. Id. Stokes asserted that had an interpreter

been appointed, Stokes would not have entered the guilty pleas. Id. The circuit court held

that his claims were time-barred and successive-writ barred. Id. Stokes appealed to this

Court, arguing that the circuit court denied him due process when it did not appoint a

sign-language interpreter during the plea hearing. Id. at (¶5). This Court affirmed the circuit

court’s judgment. Id. at 1241 (¶13).

¶4.    On October 27, 2014, Stokes filed a third PCR motion. Stokes v. State, 199 So. 3d

745, 748 (¶5) (Miss. Ct. App. 2016). The circuit court denied the motion as time-barred and

successive-writ barred. Id. Stokes did not appeal that decision. Id. Instead, he filed a

fourth PCR motion prior to the circuit court’s denial of his third PCR motion. Id. Again,



                                              2
Stokes argued that his guilty pleas were involuntary because of his hearing impairment. Id.

Additionally, he requested DNA testing. Id. The circuit court dismissed Stokes’s fourth

PCR motion, finding that it was time-barred and successive-writ barred. Id. Stokes

appealed. Id. This Court affirmed the circuit court’s judgment and noted that Stokes’s

ineffective-assistance-of-counsel claim was barred by res judicata. Id. at 749, 750 (¶¶12, 15).

¶5.    Stokes filed his fifth PCR motion on October 12, 2016, more than eight years after his

guilty pleas. Stokes again argued that his due-process rights were violated because he was

not provided with a sign-language interpreter at the plea hearing. Stokes also claimed that

the indictment was void for the omission of the word “feloniously.” In support of his

argument that he had a hearing impairment, Stokes attached his own affidavit and the

affidavit of a fellow inmate. Stokes also attached two pages of an uncertified transcript from

the Mississippi School for the Deaf and an uncertified copy of one page of an audiology

report. The circuit court dismissed Stokes’s fifth PCR motion because he had not raised any

issue that might provide an exception to the procedural bars.

¶6.    Aggrieved, Stokes appeals and presents the following arguments: (1) the circuit court

erred in dismissing his fifth PCR motion; (2) he was denied due process because of an

insufficient indictment; and (3) the circuit court should have appointed a sign-language

interpreter during the plea hearing.

                                 STANDARD OF REVIEW

¶7.    “When reviewing a trial court’s decision to [dismiss] a petition for post-conviction

relief, this Court will not disturb the trial court’s factual findings unless they are found to be



                                                3
clearly erroneous.” Stokes, 145 So. 3d at 1239 (¶6). “However, where questions of law are

raised[,] the applicable standard of review is de novo.” Lambert v. State, 941 So. 2d 804,

807 (¶14) (Miss. 2006).

                                        DISCUSSION

         Whether the trial court erred in dismissing Stokes’s PCR motion.

¶8.      Stokes argues that his fifth PCR motion is not barred because his due-process rights

were abridged by the absence of a sign-language interpreter at the guilty-plea hearing. The

State argues that Stokes’s motion is time-barred, successive-writ barred, and barred by res

judicata.

¶9.      A PCR motion “is untimely unless [it is] filed within three years after [the] entry of

the judgment of conviction.” Smith v. State, 118 So. 3d 180, 182 (¶7) (Miss. Ct. App. 2013).

Additionally an order denying or dismissing a PCR motion is a bar to a second or successive

PCR motion. Miss. Code Ann. § 99-39-23(6) (Rev. 2015). Stokes entered his guilty pleas

more than eight years ago, and the circuit court previously had dismissed four of Stokes’s

PCR motions. Thus, Stokes’s fifth PCR motion is successive.

¶10.     Stokes claims that the abridgment of his constitutional right to due process is an

exception to the time bar and the successive-writ bar. Stokes is correct that “errors affecting

fundamental constitutional rights” are exceptions to the procedural bars in the Mississippi

Uniform Post-Conviction Relief Act. See Roland v. State, 42 So. 3d 503, 507 (¶12) (Miss.

2010).      Nevertheless, a mere assertion of a constitutional-right violation does not

automatically preclude the application of the procedural bars. Sims v. State, 227 So. 3d 1167,



                                               4
1169 (¶18) (Miss. Ct. App. 2017). To find an exception to the statute of limitation or the

successive-writ bar, “[t]here must at least appear to be some basis for the truth of the claim

. . . . ” Stovall v. State, 873 So. 2d 1056, 1058 (¶7) (Miss. Ct. App. 2004).

¶11.   After reviewing the transcript of Stokes’s plea hearing, we conclude that Stokes

understood each question asked by the circuit court and answered knowingly and

intelligently. When he was hesitant regarding a question, the circuit court repeated or

rephrased the question, and Stokes quickly responded as though he understood each question.

Therefore, Stokes’s contentions fail to support an exception to the procedural bar.

¶12.   Regarding Stokes’s remaining issues, the circuit court has previously ruled on them

incident to his earlier PCR motion. Consequently, we decline to address them.

                                      CONCLUSION

¶13.   Accordingly, we affirm the circuit court’s judgment dismissing Stokes’s fifth PCR

motion.

¶14.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND TINDELL, JJ., CONCUR.




                                              5